UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-1906



CERES MARINE TERMINALS, INCORPORATED,

                                                         Petitioner,

          and


ARTHUR CARPENTER,

                                                           Claimant,

          versus


DIRECTOR, OFFICE OF WORKERS' COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR,

                                                         Respondent.



On Petition for Review of an Order of the Benefits Review Board.
(01-841)


Submitted:   March 4, 2003                 Decided:   March 12, 2003


Before WIDENER, WILKINSON, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.
Robert A. Rapaport, Dana Adler Rosen, CLARKE, DOLPH, RAPAPORT,
HARDY & HULL, P.L.C., Norfolk, Virginia, for Petitioner. Eugene
Scalia, Acting Solicitor of Labor, John F. Depenbrock, Associate
Solicitor for Employee Benefits, Burke Wong, Whitney R. Given,
UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Ceres Marine Terminals seeks review of the Benefits Review

Board’s decision and order affirming the administrative law judge’s

denial of special fund relief under § 8(f) of the Longshore and

Harbor Workers’ Compensation Act, 33 U.S.C. § 908(f) (2000).   Our

review of the record discloses that the Board’s decision is based

upon substantial evidence.    See Ceres Marine Terminals, Inc. v.

DOWCP, No. 01-841 (BRB July 17, 2002).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

     The petition for review is accordingly



                                                           DENIED.




                                2